Browne, C. J.
A writ of habeas corpus was issued from this court upon petition that challenges the constitutionality of Chapter 8410 Laws of Florida, Acts of 1921.
Without referring serip,tmi to the grounds enumerated by the petitioner upon which he seeks to have the act declared unconstitutional, we will discuss them in such a way as to dispose of all the questions raised.
The contention that the act violates Section 16, Article III of the Constitution we decide adversly to the petitioner. Where the title of an act amendatory of the Revised General Statutes, gives the numbers of the sections of the law designed to be amended, and also briefly expresses the general subject embraced in such sections, if they have a common connection with the general subject, it is sufficient notice' to the legislature and to the public, as reasonably to lead to an inquiry into the body of the bill to ascertain what changes are proposed in the existing law, and anything germane to the general subject expressed in the title may be included in the act. Stokes v. Galoway, 61 Fla. 437, 54 South. Rep. 799.
In the title before us there is but one subject, “the operation of Motor Vehicles, Trailers, Semi-trailers, Motorcycles and Side-cars. ’ ’
“Fixing maxium weights,” “Classification of vehicles by weights as well as by structure of tires,” and “Legislating certain vehicles from use of roads,” are matters properly connected with the operation of motor vehicles, and germane thereto.
*217The same is true of the ‘ ‘ Delegation of powers to Comptroller,” and the “Delegation of power to County Commissioners. ’ ’ The duties imposed on the Comptroller and the County Commissioners, are adminstrative acts to carry into effect the provisions of the law regulating the operation of motor vehicles. The law cannot be self-executing. There must be persons charged with the duty of administering it, and a reasonable amount of discretion must be vested in them in the performance of those duties. We do not find anything in the law that vests arbitrary or unlimited powers upon these officials.
While it is within the power of the courts to declare laws levying license taxes void because of the unreasonable and arbitrary exercise of the State’s power either in the classification of or in fixing the amount of the license, such power will not be exercised unless the amount of the license tax is so great, or the classification so palpably arbitrary as to be beyond necessities for the legislation, or equivalent to an impairment of the constitutional rights of property, or tend to prevent a great number, if not all persons from pursuing otherwise lawful occupations which do not impair public safety, public health, or destroy property.
We do not find that the tax levied by the Act of 1921 upon owners of motor vehicles or the classification for the purposes of regulating their operation, is so unreasonable as to make the act unconstitutional in this respect.
The public highways of the1 State are built and maintained by public funds derived from various sources of taxation. Their construction and maintenance is a charge upon the people of the State, and it is not only the right but the duty of the State to prohibit their use by motor vehicles that by reason of their great weight or other rea*218sons are likely to impair and seriously injure the roads. In the exercise of this power the regulations and prohibitions must be just and reasonable, and not such as would impair the reasonable use of the highways by the public. We find, therefore, that the prohibition of the use on the public highways outside of municipalities of motor vehicles of certain weights enumerated in Section 5 of the Act amending Section 1011 Rev. Gen. Statutes, is not unreasonable when 'considered in connection with the character of our existing public highways.
The attack upon the Act because it violates Section 4 of Article IX of the Constitution in that it attempts to direct the expenditure of public moneys wihout an appropriation made therefor, is also untenable.
This provision of the Act is in part as follows: “All moneys paid into the State Treasury under the provisions of this Chapter except such as shall first be set aside to pay for number plates, postage on same, and the actual clerical work required under the provisions of this Chapter, shall be appropriated as follows: Five Per cent, shall be set aside for the maintenance of the State Road Department; Twenty-five pep: cent, shall be set aside as a State Aid Fund to be used by the Board of County Commissioners for the purpose of construction and maintenance of county roads, and the same shall be apportioned to the several counties in proportion to the Auto License Tax collected from each county. The balance shall constitute a fund to be used by the State Road Department for the construction and maintenance only of State and Federal Aid Roads, which are or may be designated by law. ’ ’ Sec. 12, Chap. 8410 Acts of 1921, amending Sec. 1031 Rev. Gen. Stats. 1920.
*219The word “appropriation” is not used in connection with the setting aside of a portion of the money to pay for number plates, postage and clerical work, but it is as much an appropriation as if that word were used. It is a setting apart of money formally or officially for a special use or purpose (see Funk and Wagnall’s Standard Dictionary), and where that is done by the legislature in clear and unequivocal terms, it is ah appropriation.
Statutes setting apart or designating public moneys for special governmental purposes have been held to be appropriations, notwithstanding the word appropriation is not used. The statute creating the State Board of Health adopted February 20, 1889, provided: “That there shall be annually levied and collected upon the assessable property of the State a tax of not more than half a mill, the revenue derived from which assessment and collection shall constitute a special fund to be used for public health purposes of the State. “(Sec. 20). This was carried forward in the Revised Statutes as Sec. 784. The word appropriation is not used, but this section was construed by this court in the ease of State .v. Southern Land and Timber Co., 45 Fla. 374, 33 South. Rep. 999, where it was held that the language was equivalent to an appropriation, and this construction was sustained in the ease of Amos v. Mosely, 74 Fla. 555, 77 South. Rep. 619.
The eases cited by «petitioner to support his contention that the power vested in the Comptroller in the matter of the expenditure of part of the moneys derived from the Motor Vehicle License Tax, is unconstitutional as a delegation of unlimited power to the Comptroller in the expenditure of public funds, are not in point. In those cases, People v. Sargent, 254 Ill. 514, 98 N. E. Rep. 959; State ex rel. Ruth v. Budge, 14 N. D. 532, 105 N. W. Rep. 724; *220State ex rel. Miller v. Taylor, 27 N. D. 77, 145 N. W. Rep. 425; State ex rel. City of Fargo v. Metz, 40 N. D. 299, 168 N. W. Rep. 835, there was authority to raise money and expend it without being deposited in the treasury, and authority to expend it without an appropriation by the legislature.
In the ease of People v. Sargent, supra, the Secretary of State was authorized to collect all moneys paid for licensing motor vehicles, and after paying "the cost of prepai'ing and delivering the registration certificates, registration seals aixd number plates,” to deposit the'residue in the State Treasury. The court held: "Under the holding of this eoxxrt, in Board of Trade v. Cowan, 252 Ill. 554, 96 N. E. 1084, the Secx'etary of State cannot apply fees received by him to the payment of expexxses in any particular departxxxexxt of his office; but the total amount received must be paid into the state treasury aixd paid out oxxly in pursuaxxee of an appropriation act passed by the Legislature. ’ ’
In the case at bar the' act contemplates, as the law requires, that all money derived from the license tax shall be paid into the treasury, axxd as we have shown, the legislature set apart certain of the funds to pay for xxumber plates, postage and clerical work.
It is apparent that the act contemplated that only a small portion of the moneys received should be used for those pxxrposes, and it does not appear that it is being disregarded in this respect.
Even if this were so, it would only result in prohibiting the Comptroller from using any of the fuxxds for this purpose, aixd it would not affect other provisions of the act. The tax could still be collected and applied to the main *221purposes enumerated in the act, and tbe petitioner would be required to pay the license tax, and bis failure to do so subjects him to tbe penalty provided by law.
Upon all tbe points upon which tbe act is attacked in tbe petition for writ of habeas corpus we find that it is constitutional and valid, and tbe motion to quash tbe return is denied, tbe petition dismissed and tbe prisoner remanded. • »
Taylor and Whitfield, J. J., concur.
Ellis and West, J.J., Especially concur in decision.